325 F.2d 766
UNITED STATES of Americav.Frank SCHROEDER, Appellant.
No. 14488.
United States Court of Appeals Third Circuit.
Argued December 5, 1963.
Decided December 18, 1963.

Zeno Fritz, Pittsburgh, Pa. (Lawrence S. May, Jr., Pittsburgh, Pa., on the brief), for appellant.
Stanley W. Greenfield, Asst. U. S. Atty., Pittsburgh, Pa. (Gustave Diamond, U. S. Atty., Pittsburgh, Pa., on the brief), for appellee.
Before STALEY, GANEY and SMITH, Circuit Judges.
PER CURIAM.


1
The appellant was tried and convicted on a single count indictment which charged him and three other defendants with making, passing, uttering and publishing a false application for credit, knowing the same to be false, in violation of § 1010 of Title 18 U.S.C. It is argued on this appeal that the evidence, viewed in the light most favorable to the Government, was insufficient to sustain the conviction. The case against the appellant rested solely on circumstantial evidence. After a review of the record, we are convinced that this evidence was not sufficient to establish a case from which the jury could have found the appellant guilty beyond a reasonable doubt; in fact, the verdict of guilty apparently rested on nothing more than conjecture. The motion for judgment of acquittal, made at the close of the evidence, should have been granted.


2
The judgment of conviction will be reversed and the case will be remanded to the District Court with a direction that a judgment of acquittal be entered.